Citation Nr: 0508643	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-28 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for tuberculosis.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The appellant had active military service from August 1941 to 
August 1946.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
special claims processing unit at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which 
denied service connection for tuberculosis.  Thereafter, the 
appellant's claims file was returned to his local RO in 
Louisville, Kentucky.  

In the appellant's substantive appeal (VA Form 9), dated in 
October 2003, the appellant indicated that he desired a 
hearing before a member of the Board at the RO.  In a 
Statement in Support of Claim (VA Form 21-4138), dated in 
March 2004, the appellant stated that instead of a Travel 
Board hearing, he preferred to have a videoconference hearing 
before a member of the Board.  Nevertheless, a letter from 
the RO to the appellant, dated in December 2004, shows that 
at that time, the RO had scheduled the appellant for a Travel 
Board hearing on March 16, 2005.  However, an electronic mail 
printout, dated on February 11, 2004, shows that at that 
time, the RO noted that it had been contacted by the 
appellant and that he had informed them that he would not be 
able to appear for his hearing, and that he did not want to 
reschedule because he had no transportation to the RO.  Thus, 
although the RO scheduled a Travel Board hearing rather than 
a videoconference hearing, in light of the appellant's desire 
not to reschedule his hearing because he had no 
transportation to the RO, the Board is satisfied that he no 
longer desires a hearing on appeal, either Travel Board or 
videoconference, and his request for same is considered 
effectively withdrawn.   


FINDING OF FACT

Tuberculosis was not shown in service or within three years 
thereafter, and is not shown to be related to any incident of 
service.  



CONCLUSION OF LAW

Tuberculosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.371, 3.374 (2004).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

With respect to VA's duty to notify, the RO sent the 
appellant a letter in October 2002, prior to the initial 
rating decision with regard to the issue on appeal, in which 
the appellant was notified of the types of evidence he needed 
to submit, and the development the VA would undertake.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
what information and evidence was needed to substantiate a 
claim for service connection.  The letter specifically 
informed the appellant was needed from him and what VA would 
obtain on his behalf.  For example, the letter told him that 
VA would help obtain medical records or records from other 
Federal agencies.  The appellant as informed that he was 
responsible for providing sufficient information to VA so 
records could be requested.  There is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The appellant 
has also been notified of the applicable laws and regulations 
pertinent to his service connection claim.  Moreover, the 
appellant has been afforded the opportunity to present 
evidence and argument in support of the claim.  Id.  Thus, 
VA's duty to notify has been fulfilled.   



VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
although the appellant was not examined for the purpose of 
addressing his claim of service connection for tuberculosis, 
none was required.  The Board notes that a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains: (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).    

In the instant case, there is no medical evidence of record 
showing that the appellant had tuberculosis during his period 
of active military service or within three years thereafter.  
In addition, although private medical records show that in 
December 1954, the appellant was diagnosed with minimal 
tuberculosis, inactive, there is no credible and probative 
medical evidence of record which links the appellant's 
inactive tuberculosis to his period of active military 
service.  The appellant has provided his theories as to how 
his tuberculosis began, but there is no indication, except by 
way of unsupported allegation, that any current residuals of 
tuberculosis may be related to the appellant's active 
military service.  The Board further observes that in this 
case, there is no outstanding evidence to be obtained, either 
by VA or the appellant.  Consequently, given the standard of 
the new regulation, the Board finds that VA did not have a 
duty to assist that was unmet.  The Board also finds, in 
light of the above, that the facts relevant to this appeal 
have been fully developed and there is no further action to 
be undertaken to comply with the provisions of the 
regulations implementing the VCAA.  Therefore, the appellant 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).



II.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of tuberculosis.  The records show 
that in August 1946, the appellant underwent a separation 
examination.  At that time, the appellant's lungs were 
clinically evaluated as normal.  An x-ray of the appellant's 
chest was interpreted as showing considerable calcification 
of peri-bronchial lymph nodes and two small nodular areas of 
calcification in the lung fields (upper right and lower 
left).  It was also noted that there was no evidence of 
active pulmonary pathology.      

In a Statement in Support of Claim (VA Form 21-4138), dated 
in October 2001, the appellant stated that he had contracted 
tuberculosis while he was in the military.  He indicated that 
after he was discharged, he "stayed seven additional days 
waiting on x-rays."  The appellant reported that at the end 
of the seven days, he was told that his x-rays showed that he 
had an arrested case of tuberculosis.  According to the 
appellant, since that time, he had problems due to his 
tuberculosis and it had showed up on subsequent x-rays.  

In November 2002, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from January to August 2002.  
The records are negative for any complaints or findings of 
tuberculosis.     

In a November 2002 letter from the appellant to the RO, the 
appellant restated his contention that he had contracted 
tuberculosis during service.  The appellant indicated that at 
the time of his discharge, he was "detained" for seven days 
because he had to wait for the reports of his chest x-rays.  
He revealed that at the end of the seven days, he was told by 
the attending physician that he had an arrested case of 
tuberculosis.  According to the appellant, the physician also 
told him that he had placed a statement in the appellant's 
service medical records noting that the appellant's case of 
tuberculosis was caused by, and contracted during, his period 
of active military service.  The appellant reported that in 
the mid-1950's, he was 


employed by the Tennessee Valley Authority.  He stated that 
at that time, he developed a temperature and was given a skin 
test for tuberculosis.  According to the appellant, his test 
was positive and he was sent home to recuperate.  The 
appellant indicated that he did not return to work for 30 
days.  He noted that over the past 50 years, he had been 
tested and told that he had a scar on his lung from the 
tuberculosis.    

In January 2003, the RO received private medical records from 
the Tennessee Valley Authority, from June 1949 to June 1954, 
January 1957, October 1972, and February 1980.  The records 
reflect that in October 1949, an x-ray of the appellant's 
chest was reported to be normal.  The records further show 
that in December 1954, the appellant had a chest x-ray taken 
which was interpreted as showing, in regard to the right 
lung, strandlike areas of calcification in the 2nd interspace 
and heavy calcium and the hilum.  The diagnosis was minimal 
tuberculosis, inactive.  According to the records, in January 
1957, it was noted that in regard to the appellant's five-
year period of military service, he had "no disability."  
In addition, the records also include a Medical Examination 
Record, dated in October 1972, which shows that at that time, 
in response to the question as to whether the appellant had 
ever had pneumonia, pleurisy, or persistent cough, the 
appellant responded "no."  A second Medical Examination 
Record, dated in February 1980, reflects that at that time, 
in response to the question as to whether the appellant had 
ever had lung disease, injury, infection, of frequent cough, 
the appellant responded "yes."  It was noted that that 
according to the appellant, he had had pneumonia in 1943 
which had left a spot on his lung.  The appellant also 
reported that a doctor in service had told him that the spot 
on his lung was tuberculosis.           

In March 2004, the appellant submitted a copy of a medical 
article from the internet regarding the signs and symptoms of 
tuberculosis.  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  In 
addition, the Board notes that service connection may be 
presumed for active tuberculosis if it is present to a 
compensable degree within three years of separation from 
service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2004).  

The Board also notes that there are specific regulations 
defining what medical evidence is acceptable in establishing 
service connection for tuberculosis.  X-ray evidence of 
active tuberculosis is required to establish direct service 
connection for this disease under 38 C.F.R. § 3.370(a) and, 
where x-ray evidence from the veteran's entrance physical 
examination is not available and there is no other evidence 
of active or inactive re-infection type tuberculosis existing 
prior to entrance into active service, 38 C.F.R. § 3.370(b) 
provides that inactive tuberculosis will be assumed to have 
been incurred during service where such disease is shown by 
x-ray evidence as provided in § 3.370(a).  See 38 C.F.R. § 
3.370 (2004).  Similarly, 38 C.F.R. § 3.371 requires x-ray 
evidence of active pulmonary tuberculosis within the 3-year 
presumptive period provided by 38 C.F.R. § 3.307 in order to 
establish direct service connection for this disease.  See 38 
C.F.R. §§ 3.307, 3.371 (2004).  Finally, 38 C.F.R. § 3.374 
provides that either an in-service diagnosis or a post- 
service VA diagnosis of active pulmonary tuberculosis will be 
accepted as valid for purposes of establishing direct service 
connection for this disease.  A 


private physician's diagnosis of active tuberculosis will be 
accepted for service connection purposes only where it is 
confirmed by x-ray evidence, laboratory studies, or 
acceptable hospital observation or treatment.  38 C.F.R. § 
3.374 (2004).

Applying these provisions to the facts presented in this 
case, the Board finds that the preponderance of evidence is 
against the appellant's claim for service connection for 
tuberculosis.  In this case, there is no evidence of record 
that establishes the appellant actually had tuberculosis 
either during active duty or within three years following his 
separation from service.  The Board notes that the 
appellant's service medical records are negative for any 
complaints or findings of tuberculosis.  In addition, the 
appellant's August 1946 separation examination report shows 
that at that time, the appellant's lungs were clinically 
evaluated as normal.  Moreover, although an x-ray of the 
appellant's chest was interpreted as showing considerable 
calcification of peri-bronchial lymph nodes and two small 
nodular areas of calcification in the lung fields (upper 
right and lower left), it was also interpreted as showing no 
evidence of active pulmonary pathology.  

The Board recognizes the appellant's contentions that within 
seven days of his discharge, he was told by the attending 
physician that he had an arrested case of tuberculosis and 
that a statement had been placed in his service medical 
records noting that the appellant's case of tuberculosis was 
caused by, and contracted during, his period of active 
military service.  However, in this regard, lay statements as 
to what a doctor said are not competent evidence.  See Warren 
v. Brown, 6 Vet. App. 4 (1993); see also 38 C.F.R. § 
3.159(a)(2) (2004).  Furthermore, there is no medical 
evidence showing a manifestation of active tuberculosis to a 
degree of 10 percent within three years of the appellant's 
discharge from service.  The appellant's diagnosis of 
inactive minimal tuberculosis in December 1954 was more than 
three years following separation from service.  Therefore, in 
light of the above, the presumptive provisions of 38 C.F.R. 
§§ 3.307 and 3.309 are not for application in this case.  

The Board next considers the question of entitlement to 
service connection for tuberculosis on other than a 
presumptive basis.  In this context, the Board recognizes 
that in December 1954, the appellant was diagnosed with 
inactive minimal tuberculosis.  However, there is no credible 
and probative medical evidence of record which links the 
appellant's inactive tuberculosis to his period of active 
military service.  Most importantly, there is no current 
medical diagnosis of tuberculosis, nor is there medical 
evidence that the appellant currently has any residual 
disability due to tuberculosis.  As previously stated, direct 
service connection requires a finding that there is a current 
disability that has a relationship to injury or disease 
during service.  Rabideau, 2 Vet. App. at 141, 143.  In this 
regard, the Board observes that there is no evidence of 
active or inactive tuberculosis, confirmed by x-ray evidence, 
that the appellant would be entitled to service connection on 
a direct basis under the provisions of 38 C.F.R. §§ 3.370, 
3.371, and 3.374.  A current diagnostic assessment of 
tuberculosis or residuals of tuberculosis has not been made.     

It is essentially the appellant's contention in this matter 
that he contracted tuberculosis during active duty.  In this 
regard, the Board notes that the appellant is competent to 
provide lay statements as to the features or symptoms of an 
injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 
405 (1995); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, when the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As the appellant lacks such training and knowledge, 
he is not competent to render an opinion whether tuberculosis 
is clinically extant.

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for tuberculosis.  Tuberculosis was not 
shown in service or within three years thereafter, and there 
is no credible and probative medical evidence of record which 
links the appellant's inactive minimal tuberculosis diagnosed 
in December 1954 to his period of active military service.  
In addition, there is no medical evidence of record showing 
that the appellant has any current tuberculosis disability.  
Accordingly, the appeal is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 7 Vet. App. 49 
(1990).    


ORDER

Entitlement to service connection for tuberculosis is denied.   



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


